                     Case
LAED -247-1stSA (3/15/19)   2:98-cr-00207-JTM-MBN Document 1436 Filed 07/16/20 Page 1 of 1
                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF LOUISIANA

         UNITED STATES OF AMERICA                           *      CRIMINAL DOCKET
         VERSUS                                                    CASE NO. 98-207
         CHRISTOPHER FRANK                                  *      USM NO. 01160-748

         Date of Previous Judgment: 9/20/1999                      Defendant’s Attorney: Samantha Kuhn

                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

        Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons ☐ the Court for a reduction in
        the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
        the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
        Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
        considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
        it is applicable, and the sentencing factors from Title 18 USC 3553(a),

        IT IS ORDERED that the motion is:
          ☐ GRANTED and the defendant’s previously imposed sentence of imprisonment of
              ________________
              Life             as to count(s) ____________
                                              1            is reduced to ___________________.
                                                                         208 months
          ☐ DEFERRED pending supplemental briefing and/or a hearing.
          ☐ DENIED after complete review of the motion on the merits.
        The defendant’s total term of imprisonment as to all count(s) is ____________________________.
                                                                         268

        The defendant’s term of supervised release:
         ☐ REMAINS as previously ordered.
          ☐ is REDUCED to ____________________________.
        COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
         Prior Statutory Minimum: 240 months     Amended Statutory Minimum: 120 months
         Prior Guideline Range: Life             Amended Guideline Range: Life
         Prior Sentence: Life                    Amended Sentence: 208 months
         Prior Supervised Release: 10 years      Amended Supervised Release: 10 years

          Comments (if applicable):
          The parties agree that Frank is eligible for a sentence reduction under Section 404(b) of the First
          Step Act of 2018. This Court agrees with the Government that in light of the Fifth Circuit's opinions in
          United States v. Hegwood, 934 F.3d 414 (5th Cir. 2019) and United States v. Baptiste, 309 F.3d 274
          (5th Cir. 2002), Frank's revised statutory guideline is 10 years to life. In considering the sentencing
          factors of 18 U.S.C. Section 3553(a), defendant's age at conviction, and his impressive rehabilitative
          efforts in prison, the Court exercises its discretion to reduce his sentence and finds that a sentence of
          208 months is sufficient to comply with the goals of sentencing.
        Except as provided above, all provisions of the judgment dated _________
                                                                           9/20/1999   shall remain in effect. The
        reduced sentence shall be effective 10 days following the date of this order indicated below.

        IT IS SO ORDERED.

        7/16/2020                                     __________________________________________
        ORDER DATE                                    UNITED STATES DISTRICT JUDGE
